Exhibit 99.2 SUPPLEMENTAL OPERATING AND FINANCIAL DATA FOR THE QUARTER ENDED June 30, University Physicians (Brandon, MS) HealthPartners Central Minnesota Clinic (St. Cloud, MN) All amounts shown in this report are unaudited. This Supplemental Operating and Financial Data package is not an offer to sell or solicitation to buy securities of Cogdell Spencer Inc.Any offer to sell or solicitation to buy securities of Cogdell Spencer Inc. shall be made only by means of a prospectus approved for that purpose. Company Overview Cogdell Spencer Inc. (the “Company”) is a fully-integrated, self-administered, and self-managed real estate investment trust (“REIT”) that invests in specialty office buildings for the medical profession, including medical offices and ambulatory surgery and diagnostic centers.The Company focuses on the ownership, delivery, acquisition, and management of strategically located medical office buildings and other healthcare related facilities in the United States of America.The Company has been built around understanding and addressing the specialized real estate needs of the healthcare industry. In March 2008, the Company acquired Marshall Erdman & Associates, Inc., combining the capital and management services of Cogdell Spencer Advisors, creating Cogdell Spencer ERDMAN, an operating unit of Cogdell Spencer Inc.TheCompany, a fully integrated healthcare facilities company, provides services from strategic planning to long-term property ownership and management.Integrateddelivery service offerings include strategic planning, design, construction, development and project management services for properties owned by the Company and for third parties. The Company is building a national portfolio of healthcare properties primarily located on hospital campuses.Since the Company’s initial public offering in 2005, the Company has acquired properties in five new states and multiple new markets.During the year ended December 31, 2008, the Company acquired two off-market acquisitions that were a result of strong relationships with existing clients. Client relationships and advanced planning services also give the Company the ability to be included in the initial project discussions that can lead to ownership and investment in healthcare properties. The Company’s capital projects team completed Alamance Regional Mebane Outpatient Center in 2008 and broke ground on Cancer Center expansion in early 2009.The Company has begun construction on four other capital projects between December 2008 and June 2009 with a total estimated investment of approximately $82.8 million. Since its founding in 1951, the Company has designed, engineered, or built over 5,000 healthcare facilities, which support more than 50,000 physicians.Cogdell Spencer ERDMAN was ranked as the number one healthcare design-build firm for 2007 and 2008 by Modern Healthcare’s Annual Construction and Design Survey. The Company’s property management team, has a proactive, customer-focused service approach that leads to faster response times and greater resources to serve tenants.The Company’s management believes that a strong internal property management capability is a vital component of the Company’s business, both for the properties that the Company owns and for those that the Company manages.During 2009, the Company continued celebrations with the “Celebrating 25 Years” Campaign, which recognizes the long-term relationships between the Company and its healthcare system clients and partners.Celebrating clients in 2008 included Palmetto Health and Sisters of Charity Providence Hospital in Columbia, South Carolina. As of June 30, 2009, the Company owned or managed healthcare properties located in 12 states and had regional offices located throughout the country to support property management and design-build services.The majority of the Company’s wholly-owned properties are located on hospital campuses. Cogdell Spencer Inc. Investor Information Board of Directors Senior Management James W. Cogdell Frank C. Spencer James W. Cogdell Frank C. Spencer Chairman President & CEO Chairman President & CEO John R. Georgius Richard B. Jennings Charles M. Handy Scott A. Ransom Chief Financial Officer President - Erdman Christopher E. Lee David J. Lubar Richard C. Neugent Scott A. Ransom Randolph D. Smoak, M.D. Equity Research Coverage BMO Capital Markets Raymond James & Associates Richard Anderson – 212.885.4180 Paul Puryear – 727.567.2253 Janney Montgomery Scott SmithBarney Citigroup Daniel P. Donlan – 215.665.6476 Michael Bilerman – 212.816.1383 KeyBanc Capital Markets Karin Ford – 917.368.2293 Company Information Corporate Headquarters Trading Symbol Transfer Agent Investor Relations 4401 Barclay Downs Drive CSA Continental Stock Dana A. Crothers Suite 300 Transfer & Trust Marketing Director Charlotte, NC 28209 Stock Exchange Listing Company 704.940.2904 Tel: 704.940.2900 New York Stock Exchange Fax: 704.940.2957 www.cogdellspencer.com This supplemental operating and financial data package contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements reflect the Company’s views about future events and are subject to risks, uncertainties, assumptions and changes in circumstances that may cause actual results to differ materially. Factors that may contribute to these differences include, but are not limited to the following: our business strategy; our ability to comply with financial covenants in our debt instruments; our ability to obtain future financing arrangements; estimates relating to our future distributions; our understanding of our competition; our ability to renew our ground leases; changes in the reimbursement available to our tenants by government or private payors; our tenants' ability to make rent payments; defaults by tenants; Erdman’s customers’ access to financing; delays in project starts and cancellations by Erdman’s customers; the timing of capital expenditures by healthcare systems and providers; market trends; and projected capital expenditures. For a further list and description of such risks and uncertainties, see the reports filed by the Company with the Securities and Exchange Commission, including the Company’s Form 10-K for the year ended December 31, 2008. Although the Company believes the expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be realized. The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Cogdell Spencer Inc. Second Quarter 2009 Financial and Operating Highlights (in thousands, except per share amounts, years, ratios and portfolio statistics) Three Months Ended June 30, 2009 Six Months Ended June 30, 2009 Selected Operating Data Rental income $ 19,421 $ 38,837 Straight line rent 117 235 Fair value lease revenues (1) 124 256 Rental revenue 19,662 39,328 Property management and other fees 863 1,713 Revenue from property operations $ 20,525 $ 41,041 Costs related to property operations $ 7,884 $ 15,812 Property operations gross margin 62 % 61 % Design-Build and development revenue $ 36,939 $ 86,128 Costs related to design-build contracts and development $ 31,242 $ 71,407 Design-Build and development gross margin 15 % 17 % EBITDA (2) $ 11,804 $ 26,910 Interest expense $ (5,594 ) $ (11,620 ) Net loss attributable to Cogdell Spencer Inc. - diluted, excluding impairment charge and debt extinguishment charge, net of tax $ (1,025 ) $ (1,445 ) Net loss per share attributable to Cogdell Spencer Inc., excluding impairment charge and debt extinguishment charge, net of tax $ (0.04 ) $ (0.06 ) Funds from Operations ("FFO") (3), excluding impairment charge and debt extinguishment charge, net of tax $ 5,592 $ 12,111 FFO per share and unit- diluted (3), excluding impairment charge and debt extinguishment charge, net of tax $ 0.16 $ 0.39 Funds from Operations Modified ("FFOM") (3), excluding the impairment charge and debt extinguishment charge, net of tax $ 6,434 $ 14,492 FFOM per share and unit- diluted (3), excluding the impairment charge and debt extinguishment charge, net of tax $ 0.19 $ 0.47 Distributions declared per share and unit $ 0.10 $ 0.33 As of June 30, 2009 Selected Balance Sheet Data Capitalization Cash and cash equivalents $ 13,408 Common shares outstanding 42,526 Book value of real estate assets Units outstanding 7,544 before depreciation $ 571,710 Total common shares and units outstanding 50,070 Total assets $ 750,968 Share price at end of period $ 4.29 Total liabilities $ 502,458 Equity value at end of period (4) $ 214,800 Noncontrolling interests and equity $ 248,510 Debt $ 385,622 Total market capitalization $ 600,422 Debt Weighted average interest rate 5.4 % Portfolio Statistics - In-service, Consolidated Properties Weighted average remaining maturity (years) 3.5 Number of properties 62 Debt / total assets 51 % Total square footage 3,335,646 Occupancy 90.9 % (1) Represents the net adjustment for above and below market leases which are being amortized over the remaining term of therespective lease from the date of the acquisition. (2) For a definition and discussion and a quantitative reconciliation of the differences between EBITDA and net loss, see page 9. (3) For a definition and discussion and a quantitative reconciliation of the differences between FFO, FFOM, and net loss, see page 8. (4) Assuming conversion of 100% of the operating partnership units into shares of common stock. Cogdell Spencer Inc. Second Quarter 2009 Condensed Consolidated Balance Sheets (in thousands) (unaudited) June 30, 2009 March 31, 2009 December 31, 2008 September 30, 2008 June 30, 2008 Assets Real estate properties: Operating real estate properties $ 535,291 $ 533,363 $ 531,932 $ 529,495 $ 526,937 Less: Accumulated depreciation (81,612 ) (75,447 ) (69,285 ) (63,154 ) (56,974 ) Total operating real estate properties, net 453,679 457,916 462,647 466,341 469,963 Construction in process 36,419 21,881 15,314 10,672 2,889 Total operating real estate properties, net 490,098 479,797 477,961 477,013 472,852 Cash and cash equivalents 13,408 12,400 34,668 10,637 5,088 Restricted cash 13,082 12,686 12,964 18,388 18,078 Tenant and accounts receivable, net 30,318 34,701 43,523 42,924 49,827 Goodwill 108,683 108,683 180,435 181,795 181,773 Trade names and trademarks 41,240 41,240 75,969 75,986 75,951 Intangible assets, net 24,542 27,144 45,363 50,642 56,043 Other assets 29,597 31,484 29,207 27,689 30,558 Total assets $ 750,968 $ 748,135 $ 900,090 $ 885,074 $ 890,170 Liabilities and Equity Mortgage notes payable $ 255,622 $ 243,030 $ 240,736 $ 234,497 $ 242,033 Revolving credit facility 80,000 112,000 124,500 90,000 114,000 Term Loan 50,000 100,000 100,000 100,000 100,000 Accounts payable 17,504 17,978 22,090 23,185 29,028 Billings in excess of costs and estimated earnings on uncompleted contracts 21,556 19,123 17,025 27,616 32,796 Deferred income taxes 13,706 14,510 34,176 40,302 40,107 Payable to prior MEA Inc. shareholders 18,002 18,002 18,002 24,003 24,003 Other liabilities 46,069 48,481 60,567 47,751 40,976 Total liabilities 502,459 573,124 617,096 587,354 622,943 Commitments and contingencies Equity: Cogdell Spencer Inc. stockholders' equity: Preferred stock, $0.01 par value; 50,000 shares authorized, none issued or outstanding - Common stock; $0.01 par value; 200,000 sharesauthorized, 42,526 and 17,699 shares issued and outstanding in 2009 and 2008, respectively 425 195 177 176 154 Additonal paid-in capital 369,483 292,971 275,380 273,635 236,070 Accumulated other comprehensive loss (2,221 ) (5,806 ) (5,106 ) (12 ) (130 ) Accumulated deficit (158,598 ) (152,042 ) (77,438 ) (72,416 ) (65,183 ) Total Cogdell Spencer Inc. stockholders' equity 209,089 135,318 193,013 201,383 170,911 Noncontrolling interests: Real estate partnerships 5,442 4,658 4,657 6,176 2,532 Operating partnership 33,978 35,035 85,324 90,161 93,785 Total noncontrolling interests 39,420 39,693 89,981 96,337 96,317 Total equity 248,509 175,011 282,994 297,720 267,228 Total liabilities and equity $ 750,968 $ 748,135 $ 900,090 $ 885,074 $ 890,171 Cogdell Spencer Inc. Second Quarter 2009 Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (unaudited) Three Months Ended June 30, 2009 March 31, 2009 December 31, 2008 September 30, 2008 June 30, 2008 Revenues: Rental revenue $ 19,662 $ 19,665 $ 20,177 $ 19,631 $ 19,300 Design-Build contract revenue and other sales 36,712 46,390 78,726 72,914 78,021 Property management and other fees 863 850 935 852 835 Development management and other income 227 2,799 134 622 110 Total revenues 57,464 69,704 99,972 94,019 98,266 Expenses: Property operating and management 7,884 7,927 7,972 8,370 7,841 Design-Build contracts and development management 31,242 40,165 67,112 59,578 66,286 Selling, general, and administrative 6,675 6,667 9,819 7,599 8,488 Depreciation and amortization 8,978 10,111 11,741 11,871 12,380 Impairment charges - 120,920 - - - Total expenses 54,779 185,790 96,644 87,418 94,995 Income (loss) from operations before other income (expense) 2,685 (116,086 ) 3,328 6,601 3,271 Other income (expense): Interest and other income, net 139 155 239 210 218 Interest expense (5,594 ) (6,025 ) (6,463 ) (6,743 ) (6,857 ) Debt extinguishment and interest rate derivative expense (2,490 ) - Equity in earnings of unconsolidated partnerships 2 6 4 10 5 Total other income (expense) (7,943 ) (5,864 ) (6,220 ) (6,523 ) (6,634 ) Income (loss) from operations before income tax (expense) benefit (5,258 ) (121,950 ) (2,892 ) 78 (3,363 ) Income tax (expense) benefit 2,208 19,626 1,387 (883 ) 383 Net loss (3,050 ) (102,324 ) (1,505 ) (805 ) (2,980 ) Net loss (income) attributable to the noncontrolling interest in: Real estate partnerships (48 ) (92 ) (105 ) (920 ) 48 Operating partnership 783 32,198 568 639 1,089 Net loss attributable to Cogdell Spencer Inc. $ (2,315 ) $ (70,218 ) $ (1,042 ) $ (1,086 ) $ (1,843 ) Per share data: Net loss per share attributable to Cogdell Spencer Inc. $ (0.09 ) $ (3.90 ) $ (0.06 ) $ (0.07 ) $ (0.12 ) Weighted average common shares 27,084 17,995 17,557 15,747 15,393 Cogdell Spencer Inc. Second Quarter 2009 Business Segment Reporting (in thousands) (unaudited) Three months ended June 30, 2009: Property Operations Design-Build and Development Intersegment Eliminations Unallocated and Other Total Revenues: Rental revenue $ 19,685 $ - $ (23 ) $ - $ 19,662 Design-Build contract revenue and other sales - 42,009 (5,297 ) - 36,712 Property management and other fees 863 - - - 863 Development management and other income - 1,434 (1,207 ) - 227 Total revenues 20,548 43,443 (6,527 ) - 57,464 Certain operating expenses: Property operating and management 7,884 - - - 7,884 Design-Build contracts and development management - 35,948 (4,706 ) - 31,242 Selling, general, and administrative - 4,122 (23 ) - 4,099 Total certain operating expenses 7,884 40,070 (4,729 ) - 43,225 12,664 3,373 (1,798 ) - 14,239 Interest and other income 129 2 - 8 139 Corporate general and administrative expenses - - - (2,576 ) (2,576 ) Interest expense - - - (5,594 ) (5,594 ) Debt extinguishment and interest rate derivative expense - - - (2,490 ) (2,490 ) Benefit from income taxes applicable to funds fromoperations modified - - - 1,670 1,670 Non-real estate related depreciation and amortization - (196 ) - (57 ) (253 ) Earnings from unconsolidated real estate partnerships,before real estate related depreciation and amortization 4 - - - 4 Noncontrolling interests in real estate partnerships, before real estate related depreciation and amortization (224 ) - - - (224 ) Funds from operations modified (FFOM) 12,573 3,179 (1,798 ) (9,039 ) 4,915 Amortization of intangibles related to purchase accounting, net of income tax benefit (42 ) (1,338 ) - 538 (842 ) Funds from operations (FFO) 12,531 1,841 (1,798 ) (8,501 ) 4,073 Real estate related depreciation and amortization (7,347 ) - - - (7,347 ) Noncontrolling interests in real estate partnerships, before real estate related depreciation and amortization 224 - - - 224 Net income (loss) 5,408 1,841 (1,798 ) (8,501 ) (3,050 ) Net loss (income) attributable to the noncontrolling interest in: Real estate partnerships (48 ) - - - (48 ) Operating partnership - - - 783 783 Net income (loss) attributable to Cogdell Spencer Inc. $ 5,360 $ 1,841 $ (1,798 ) $ (7,718 ) $ (2,315 ) Cogdell Spencer Inc. Second Quarter 2009 Reconciliation of Net Loss to Funds from Operations and Funds from Operations Modified (1) (in thousands, except per share and unit amounts) (unaudited) Three Months Ended June 30, 2009 March 31, 2009 December 31, 2008 September 30, 2008 June 30, 2008 Net loss $ (3,050 ) $ (102,324 ) $ (1,505 ) $ (805 ) $ (2,980 ) Add: Real estate related depreciation and amortization: Wholly-owned and consolidated properties 7,344 7,340 7,407 7,548 7,826 Unconsolidated real estate partnerships 3 3 3 3 3 Less: Noncontrolling interests in real estate partnerships, before real estate related depreciation and amortization (224 ) (245 ) (292 ) (204 ) (74 ) Funds from Operations (FFO) (1) 4,073 (95,226 ) 5,613 6,542 4,775 Amortization of intangibles related to purchase accounting, net of tax benefit 842 1,540 2,390 2,390 2,551 Funds from Operations Modified (FFOM) (1) 4,915 (93,686 ) 8,003 8,932 7,326 Impairment charges, net of income tax benefit - 101,746 - - - Debt extinguishment and interest rate derivative expense, net of income tax benefit 1,519 - FFOM, excluding non-cash impairment charge and debt extinguishment and interest rate derivative charge $ 6,434 $ 8,060 $ 8,003 $ 8,932 $ 7,326 FFO per share and unit - basic and diluted $ 0.12 $ (3.54 ) $ 0.21 $ 0.26 $ 0.20 FFOM per share and unit - basic and diluted $ 0.14 $ (3.49 ) $ 0.30 $ 0.36 $ 0.30 FFOM per share and unit - basic and diluted, excludingnon-cash impairment charge and debt extinguishment and interest rate derivative charge $ 0.19 $ 0.30 $ 0.30 $ 0.36 $ 0.30 Weighted average shares and units outstanding 34,653 26,869 26,890 24,993 24,486 (1) FFO is a supplemental non-GAAP financial measure used by the real estate industry to measure the operating performance of real estate companies.FFOM adds back to traditionally defined FFO non-cash amortization of non-real estate related intangible assets associated with purchase accounting.The Company presents FFO and FFOM because it considers them important supplemental measures of operational performance.The Company believes FFO is frequently used by securities analysts, investors and other interested parties in the evaluation of REITs, many of which present FFO when reporting their results.FFO is intended to exclude GAAP historical cost depreciation and amortization of real estate and related assets, which assumes that the value of real estate assets diminishes ratably over time.Historically, however, real estate values have risen or fallen with market conditions.Because FFO excludes depreciation and amortization unique to real estate, gains and losses from property dispositions and extraor (2) Real estate depreciation and amortization consists of depreciation and amortization from wholly-owned real estate properties and the Company’s share of real estate depreciation and amortization from consolidated and unconsolidated real estate partnerships. Cogdell Spencer Inc. Second Quarter 2009 Coverage Ratios (in thousands, except ratio amounts) Three Months Ended June 30, 2009 Interest coverage ratio: EBITDA $ 11,804 Cash paid for interest $ 5,182 Interest coverage ratio 2.3 Fixed charge coverage ratio: EBITDA $ 11,804 Fixed charges: Cash paid for interest $ 5,182 Principal payments $ 997 Total fixed charges $ 6,179 Fixed charge coverage ratio 1.9 Reconciliation of Earnings Before Interest, Taxes, Depreciation, and Amortization ("EBITDA") (1) (in thousands) Three Months Ended Six Months Ended June 30, 2009 June 30, 2009 Reconciliation of net loss to EBITDA: Net loss $ (3,050 ) $ (105,374 ) Interest expense 5,594 11,619 Income tax benefit (2,208 ) (21,834 ) Depreciation and amortization 8,978 19,089 Impairment charges - 120,920 Debt extinguishment and interest rate derivative expense 2,490 2,490 EBITDA $ 11,804 $ 26,910 (1) The Company believes that earnings before interest, income taxes, depreciation and amortization, or EBITDA, is a useful supplemental performance measure because it allows investors to view the Company's performance without the impact of noncash depreciation and amortization or the cost of debt or minority interests.In addition, the Company believes that EBITDA is frequently used by securities analysts, investors, and other interested parties in the evaluation of REITs.Because EBITDA is calculated before recurring cash charges including interest expense and income taxes, and is not adjusted for capital expenditures or other recurring cash requirements of the Company's business, its utility as a measure of the Company's performance is limited.Accordingly, EBITDA should be considered only as a supplement to net loss (computed in accordance with GAAP) as a measure of financial performance.Other equity REITs may calculate EBITDA differently; accordingly, the Company's EBITDA may not be comparable to su Cogdell Spencer Inc. Second Quarter 2009 Consolidated Debt Analysis as of June 30, 2009 (dollars in thousands) Stated interest rate % Interest Rate % Maturity Date Amortization (Years) Fixed rate secured mortgage loans - wholly-owned properties Baptist Northwest Medical Park 8.25 8.25 $ 2,160 2/1/2011 25 Barclay Downs 6.50 6.50 4,424 11/15/2012 25 Beaufort Medical Plaza LIBOR + 1.85 5.65 (1) 4,826 8/18/2011 39 Central New York Medical Center 6.22 6.22 24,500 5/15/2017 Interest only East Jefferson Medical Office Building 6.01 6.01 9,079 8/10/2014 25 East Jefferson Medical Plaza LIBOR + 3.75 5.55 (1) 11,600 1/31/2012 Interest only Hanover Medical Office Building One 6.00 6.00 4,759 11/1/2009 25 Healthpark Medical Office Building 5.35 5.35 8,700 1/1/2010 Interest only Lancaster Rehabilitation Hospital 6.71 6.71 9,675 6/26/2014 25 Methodist Professional Center I LIBOR + 1.30 6.25 (1) 30,000 10/31/2009 Interest only Mulberry Medical Park 6.49 6.49 957 4/15/2010 20 One Medical Park - HMOB 5.93 5.93 5,211 11/1/2013 20 Parkridge MOB 5.68 5.68 13,500 6/1/2017 Interest only (6) Peerless Medical Center 6.06 6.06 7,402 9/1/2016 30 Providence MOB I, II and III 6.12 6.12 8,451 1/12/2013 25 River Hills Medical Plaza LIBOR + 3.75 5.53 (1) 3,824 12/22/2011 22 Rocky Mount Kidney Center 6.25 6.25 1,012 8/21/2009 20 Roper MOB LIBOR + 1.50 6.45 (1) 9,500 6/1/2019 18 Rowan Outpatient Surgery Center 6.00 6.00 3,280 7/6/2014 25 St. Francis CMOB, St. Francis MOB LIBOR + 1.85 5.17 (1) 6,961 6/15/2011 39 St. Francis Medical Plaza, St. Francis Women's Center LIBOR + 1.85 5.17 (1) 7,477 6/15/2011 39 Summit Professional Plaza I and II 6.18 6.18 15,925 9/1/2017 Interest only Three Medical Park 5.55 5.55 7,777 3/25/2014 25 Total / weighted average fixed rate secured mortgages 6.01 201,000 Variable rate secured mortgage loans - wholly-owned properties Copperfield Medical Mall, Harrisburg Medical Mall, Midland Medical Mall and Weddington InternalPediatric Medicine LIBOR + 1.50 3.25 (2) 8,387 12/15/2014 25 Rocky Mount Medical Park Prime 4.25 (3) 7,052 12/15/2010 25 Medical Arts Center of Orangeburg LIBOR + 3.25 6.00 (4) 2,416 5/5/2014 20 Total / weighted average variable rate secured mortgages 4.02 17,855 Secured revolving credit facility LIBOR + 1.15 3.97 (1) 50,000 3/10/2011 Interest only LIBOR + 1.15 4.26 (1) 30,000 3/10/2011 Interest only 4.08 80,000 Term loan LIBOR + 4.50 7.32 (1) 50,000 3/10/2011 Interest only Consolidated real estate partnerships Cogdell Health Campus MOB, LP LIBOR + 1.20 5.23 (1) 10,608 3/2/2015 25 Genesis Property Holding, LLC (construction loan) LIBOR + 1.50 1.81 (5) 8,409 9/26/2018 Interest only Mebane Medical Investors, LLC (construction loan) LIBOR + 1.30 1.61 12,260 5/1/2010 Interest only (7) Rocky Mount MOB LLC 6.03 6.03 5,314 3/1/2012 25 Total / weighted average consolidated real estate partnerships 3.35 36,591 385,446 Unamortized premium 176 Total / weighted average debt 5.43 $ 385,622 (1) Represents the fixed rate for floating rate loans that have been swapped to fixed. (2) Maximum interest of 8.25%; minimum interest of 3.25%. (3) Maximum interest of 7.25%; minimum interest of 4.25%. (4) Minimum interest of 6.0% (5) The Company has entered into a forward starting interest rate swap agreement that effectively fixes the interest rate at 6.21% beginning May 3, 2010, when the construction phase of the loan expires and converts to an amortizing loan. (6) Interest only through June 2012.Principal and interest payments from July 2012 through June 2017. (7) Interest only through May 2009.Principal and interest payments from June 2009 through May Cogdell Spencer Inc. Second Quarter 2009 Consolidated Debt Analysis as of June 30, 2009 (dollars in thousands) % of Total Debt Weighted Average Maturity (Years) Fixed rate mortgages 52.1% 4.4 Variable rate mortgages 4.6% 3.8 Secured credit facility 20.8% 1.7 Term loan 13.0% 1.7 Consolidated real estate partnerships 9.5% 4.4 100.0% 3.5 Future maturities and principal payments 2009 $37,772 (1) 2010 32,062 2011 156,527 2012 23,624 2013 14,377 Thereafter 121,084 $385,446 (1) The Methodist Professional Center I $30,000 mortgage note payable has one two-year conditional extension option. Secured credit facility - matures March 10, 2011 Facility $150,000 Less: Outstanding 80,000 Less: Letters of credit 8,037 Availability $61,963 Capitalized interest -2Q 2009 $122 Cogdell Spencer Inc. Second Quarter 2009 Property Listing as of June 30, 2009 Location Net Rentable Square Feet Occupancy Rate Annualized Rent Annualized Rent Per Leased Square Foot California Verdugo Professional Building I Glendale 63,887 94.5% $1,908,112 $31.61 Verdugo Professional Building II Glendale 42,906 97.3% 1,379,153 33.03 106,793 95.6% 3,287,265 32.19 Georgia Augusta POB I Augusta 99,494 85.3% 1,164,044 13.72 Augusta POB II Augusta 125,634 87.6% 2,243,642 20.38 Augusta POB III Augusta 47,034 100.0% 989,721 21.04 Augusta POB IV Augusta 55,134 88.9% 966,623 19.72 Summit Professional Plaza I Brunswick 33,039 93.5% 831,554 26.92 Summit Professional Plaza II Brunswick 64,233 96.7% 1,774,742 28.56 424,568 90.5% 7,970,326 20.75 Indiana Methodist Professional Center I (3) Indianapolis 150,035 95.6% 3,402,890 23.73 Methodist Professional Center II (sub-lease) Indianapolis 24,080 100.0% 638,252 26.51 174,115 96.2% 4,041,142 24.13 Kentucky Our Lady of Bellefonte Ashland 46,907 95.9% 1,163,646 25.87 Adjacent parking deck 868,554 46,907 95.9% 2,032,200 25.87 (2) Louisiana East Jefferson Medical Office Building Metairie 119,921 100.0% 2,564,102 21.38 East Jefferson Medical Plaza Metairie 123,184 100.0% 2,760,449 22.41 East Jefferson Medical Specialty Building Metairie 10,809 100.0% 968,693 89.62 253,914 100.0% 6,293,244 24.78 New York Central New York Medical Center (4) Syracuse 111,634 97.6% 3,039,659 27.89 North Carolina Barclay Downs Charlotte 38,395 100.0% 868,845 22.63 Birkdale Medical Village Huntersville 64,669 100.0% 1,439,283 22.26 Birkdale Retail Huntersville 8,269 100.0% 219,787 26.58 Cabarrus POB Concord 84,972 98.2% 1,876,982 22.50 Copperfield Medical Mall Concord 26,000 100.0% 619,286 23.82 Copperfield MOB Concord 61,789 87.9% 1,302,208 23.99 East Rocky Mount Kidney Center Rocky Mount 8,043 100.0% 166,006 20.64 Gaston Professional Center Gastonia 114,956 100.0% 2,768,888 24.09 Adjacent parking deck 606,141 Harrisburg Family Physicians Building Harrisburg 8,202 100.0% 219,903 26.81 Harrisburg Medical Mall Harrisburg 18,360 100.0% 495,465 26.99 Lincoln/Lakemont Family Practice Center Lincolnton 16,500 100.0% 390,119 23.64 Mallard Crossing Medical Park Charlotte 52,540 62.9% 848,358 25.66 Midland Medical Mall Midland 14,610 100.0% 437,341 29.93 Mulberry Medical Park Lenoir 24,992 87.0% 458,317 21.07 Northcross Family Medical Practice Building Charlotte 8,018 100.0% 229,898 28.67 Randolph Medical Park Charlotte 84,131 64.8% 1,187,213 21.77 Rocky Mount Kidney Center Rocky Mount 10,105 100.0% 204,728 20.26 Rocky Mount Medical Office Building (1) Rocky Mount 35,393 95.7% 923,616 27.28 Rocky Mount Medical Park Rocky Mount 96,993 100.0% 2,036,941 21.00 Rowan Outpatient Surgery Center Salisbury 19,464 100.0% 435,162 22.36 Weddington Internal & Pediatric Medicine Concord 7,750 100.0% 199,904 25.79 804,151 92.2% 17,934,391 23.38 (2) Cogdell Spencer Inc. Second Quarter 2009 Property Listing as of June 30, 2009 Location Net Rentable Square Feet Occupancy Rate Annualized Rent Annualized Rent Per Leased Square Foot Pennsylvania Lancaster Rehabilitation Hospital Lancaster 52,878 100.0% 1,334,980 25.25 Lancaster General Health Campus MOB (1) Lancaster 64,214 93.0% 1,866,036 31.25 117,092 96.2% 3,201,016 28.43 South Carolina 190 Andrews Greenville 25,902 100.0% 621,138 23.98 Baptist Northwest Columbia 38,703 41.3% 354,267 22.15 Beaufort Medical Plaza Beaufort 59,340 100.0% 1,288,908 21.72 Carolina Forest Myrtle Beach 38,902 43.5% 525,068 31.05 Mary Black Westside MOB Spartanburg 37,455 100.0% 817,044 21.81 Medical Arts Center of Orangeburg Orangeburg 49,324 82.2% 797,918 19.69 Mt. Pleasant MOB Mt.
